Case 1:18-Cv-03811-.]KB Document 1 Filed 12/11/18 Page 1 of 10

fgt/§ ~,»"`}-. 34 (.`
IN THE UN]TED STATES DISTRICT COURT O<(`;n/ 1 ,A? 100
FOR THE DISTRICT OF MARYLAND 51 if /

 

&Of\'l (1, W\ C/L€_JQ~A) D€/Lae-\-€{/\
96 @)awl l 1 91 11
@b.,-Q,@QM m 0 61 0 c’) ‘?

(Write the§‘i)ll name of each pla1ntij who 1sj?l1ng
this complaint H the names of all the pla1ntiffs
cannot jtt 1`n the space above, please write “see
attached ” in the space and attach an additional
page with the fall list Of names )

-against- Hdl d `;“n __+_
a~¢ U\,)Uo <9` Hal§/L€H Jfll')(/t nps§»
I1 a \ ila § ;S»&~l Slw/+
ga\hma»& m D 611 & 56
(Wr'ite the fall name of each defendant who is
being sued 17 the names cf all the defendants

cannot fit in the space above, please write “see
attached ” in the space and attach an additional

page with the full list of names )

  

 

CaSeNo. JMS`/€nZ/Q/l_l

(to beflled in by the Clerlc’ s Ojtce)

JuryTn'al: |:| YeS |:l NO
(check ane)

CIIS»{_~P,Q__Q-[-ll_,L~C,_

 

 

Case 1:18-Cv-03811-.]KB Document 1 Filed 12/11/18 Page 2 of 10

I. The Parties to This Complaint
A. The Plaintit`f(s)

Provide the information below for each plaintiff named in the Complaint. Attach
additional pages if needed

Name § )gc-U'» C_Q mCYL,QQ-A) Df/L€cw-l-ei/)
Street Address /1) 0 60 qL l l cl ‘~l'

City and County Q/b?`r~q al c)\_J` l-‘l',~o\x_Y-c’/a- GQ

State and Zip Code EU'\O\¢-z,\;'lgc\a~&, ,` <9"| 0 9 63
Telephone Number t‘l’il/BLL<§€ Ol '~ 75 10 O

E-mail Address

 

B. The Defendant(s)

Provide the information below for each defendant named in the complaint,
whether the defendant is an individual, a government agency, an organization, or
a corporation For an individual defendant, include the person’s job or title (if
known). Attach additional pages if needed.

Defendant No. ]

 

 

 

 

 

 

 

Name 6a ?\WOO &_HO»`€\~S +l’{)@dlCE/O'\{ :‘]:A’f>
JoborTitle q' 1’1061 (Lu SS.'-£\\ Sl’»€)¢;l l 1' C,.

(if known) '

Street Address l q C/ l {LUS§-& ll %_e,e;-lr

Cityand County l€)c\ \/l\’ mUL& ` 60 HT vr\p\,a_ C¢

State and Zip Code mo_r~_/l M_i,?q' C>'Ll 9'3@

Telephone Number

E-mail Address

(if known)

Case 1:18-cv-03811-.]KB Document 1 Filed 12/11/18 Page 3 of 10

Defendant No. 2

Name /\U:f`L/\`r_ C\ {L;W

 

 

10b OrTifle QU night 5 of 190 wyatt de 14on 3
(if known) Q,;B,E,‘“ &"( \Q<SS C-
Street Address ! "7 0 | {Lv_§§,e,l\ 3 .{-;- l'lgl S’S»€i'-S\ 5 L/L,-

 

city and cnnnty 6a an man i 6a th mont €,,<t-B
State and Zip Code ` r{\OY@/cw\d\ 511 9-' 3 6

 

 

 

 

 

 

 

 

 

Telephone Number
E-mail Address
(if known)
Defendant No. 3
Name CI':'\&L’/\ C l'\r/-,,QJ+O £a&[ [a»S)CNOh,Q/B
Job or 'I`itle @`\ …[ …a.n_) 91 ,(DQ,(`
(ifknnwn) @t»t wonoL lite/15 ,Om ng tta%g:t\§;:lu_~€,
Street Address )‘?O l {L¢'S§CI l 53‘»@~¢~1.~\ C/L}E,€ai‘ o\f éjo`$§
city and county @a th man y B.n ch ,.`c_n_ 1,, 11
State and Zip Code z’Y\°~fL/T c.,`,aQ,~ . c?~l 9130
Telephone Number Q l
E-mail Address
(if known)

Defendant No. 4

Name

Job or Title

(if known)

Street Address
City and County
State and Zip Code

 

 

 

 

 

Telephone Number

E-mail Address
(if known)

 

 

(lf there are more than fo ur defendants, attach an additional page
providing the same information for each additional defendant.)

II.

Case 1:18-cv-03811-.]KB Document 1 Filed 12/11/18 Page 4 of 10

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two
types of cases can be heard in federal court; cases involving a federal question and cases
involving diversity of citizenship of the parties. Under 28 U.S.C. § 133 l, a case arising
under the United States Constitution or federal laws or treaties is a federal question case
Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of another
State or nation and the amount at stake is more than $75,000 is a diversity of citizenship
case In a diversity of citizenship case, no defendant may be a citizen of the same State
as any plaintiff

What is the basis for federal court jurisdiction? (check all that apply)
\E) Federal question L_.l Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.

A. If` the Basis for Jurisdiction ls a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United
States Constitution that are at issue in this case.

 

 

 

B. If the Basis for Jurisdiction Is Diversity of Citizenship
l. The Plaintiff(s)

a. lf the plaintiff is an individual

 

The plaintiff, (name) , is a citizen of
the State of (naine)

 

b. If the plaintiff is a corporation

 

l The plaintiff, (name) , is incorporated
under the laws of the State of (name) ,
and has its principal place of business in the State of (name)

 

 

(H more than one plaintij"is named in the compiaint, attach an additional
page providing the same'inforniationfor each additional plaintiff )

4

Case 1:18-cv-03811-.]KB Document 1 Filed 12/11/18 Page 5 of 10

2. The Defendant(s)
a. If the defendant is an individual

The defendant, (naine) , is a citizen of
the State of (name) . Or is a citizen of
(foreign nation)

 

 

 

b. lf the defendant is a corporation

The defendant, (name) , is
incorporated under the laws of the State of (name)

, and has its principal place of
business in the State of (name) . Or is
incorporated under the laws of (foreign nation)

, and has its principal place of

 

 

 

 

business in (name)

 

(If more than one defendant is named in the congpiaint, attach an
additional page providing the same information for each additional
dejendant.)

3_ The Amount in Controversy

The amount in controversy_the amount the plaintiff claims the defendant
owes or the amount at stake_is more than $75,000, not counting interest
and costs of court, because (explain):

 

 

 

Case 1:18-cv-03811-.]KB Document 1 Filed 12/11/18 Page 6 of 10

III. Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments State as
briefly as possible the facts showing that each plaintiff is entitled to the damages or other
relief sought State how each defendant Was involved and what each defendant did that
caused the plaintiff harm or violated the plaintiffs rights, including the dates and places
of that involvement or conduct. If more than one claim is asserted, number each claim
and write a short and plain statement of each claim in a separate paragraph Attach

additional :p_[aages&` if needed5

@:p §U\r\<\ d:azg~@~‘toa\ harassiin W€`c/v~<)<?ol
y-d-Cwof\ r\gjf\"¢/w.) f\Q/‘i_O\i. CL'“\W¢~A_)»

G\) i}*’/g-»°r~r,ac>wi' ’- WC-/‘& ’i/\Q_ g-Zj§i)cil \”\Ot‘t:~SS-£€` cave/a
i'i’|S -Q/g_)r'o~bi~$`lt`t\.?~rd“$ O,¢\@)\ C,O\J~\_.LA l/(\l> (Qi`\_e,€/-i~
.eoid,ai\c,a, ma aucoin/iad ma demoted M-t

l\}CA_\O€ir\S(-L@»€~rr\.mA-u§` OIADU iGA\/'d"\a./§<s{tb <F/L&
~€/U\OQMLQ»-i~@ CLU\JJ€ir~iJ/) ;\'\Q_ \\%P_,\Liiai i\€>€`€\`$$)r~fl¢={
campia ii . \

/*\ b
(5') @L€M\ mcrwo,»t*-€`“ CH'TQQ ¢-'\
U \J

`~._‘_'/
guida o\z\_\»€»z/Y\t~ni(-»cd~'a\c/i e/-~p\@\no\l¢l-
ik.§ abdul edward U»~e)\d-a (‘Q/»~ec`r>rib Wi,/a,|
times nder C,e-u@\a..t:t.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 1:18-cv-03811-.]KB Document 1 Filed 12/11/18 Page 7 of 10

Reliel`

State briefly and precisely what damages or other relief the plaintiff asks the court to
order. Do not make legal arguments Include any basis for claiming that the wrongs
alleged are continuing at the present time. Include the amounts of any actual damages
claimed for the acts alleged and the basis for these amounts Include any punitive or
exemplary damages claimed, the amounts, and the reasons you claim you are entitled to
actual or punitive money damages For any request for injunctive relief, explain why
monetary damages at a later time Would not adequately compensate you for the injuries
you sustained, are sustaining, or will sustain as a result of the events described above, or
why such compensation could not be measured

'Dwm»?)€§ <);z @LPUQJ V\OWSS "‘Q“)<` W(U';t’/£’U/

’iaa~mr(~)ad~@a.) \pas$ C)d”`\/\Jr‘»<g>/@»S r~e<dvi.a+-,w
DUw/\-»\J-Q_ ;\Dnaa) flb-dl QL)<%-“’-£WV§/)

 

 

Case 1:18-cv-03811-.]KB Document 1 Filed 12/11/18 Page 8 of 10

Certification and Closing

Under Federal Rule of Civil Procedure ll, by signing below, I certify to the best of my
knowledge, information, and belief that this complaint (l) is not being presented for an
improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the
cost of litigation', (2) is supported by existing law or by a nonfrivolous argument for
extending modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support
after a reasonable opportunity for further investigation or discovery; and (4) the
complaint otherwise complies with the requirements ofRule ll.

A. For Parties Without an Attorriey

I agree to provide the Clerk’s Office with any changes to my address where case-
related papers may be served l understand that my failure to keep a current
address on file with the Clerk’s Office may result in the dismissal of my case.

Date ofsigning: l&»- l | , 20_]_€

Signature of Plaintiff Q}Mg_, w/\/D_&l./L-/`

Printed Nameafr>laimiff A,d§\{ a mclaan 131/lia adam

(If more than one piaintijj“is named in the complaini, attach an additional
certiij?caiion and signature page for each additional plaimrj??)

B. For Atto meys

Date of` signing: 20

 

Signature of Attorney

 

Printed Name of Attorney
Bar Number

Name of Law Firrn
Address

Telephone Number
Email Address

 

 

 

 

 

 

STATE OF MARYLAND

raw \ Waaisaaaananasaaiaaaa a a 10

NOTICE OF BENEFIT DETERMINATION

§§§S>c\
l NAME: JANICE L MCLEAN DELDATCH

SSN: XXX-XX-BSBB AFPEALS DIVISIDN
DATE MAILED: 11/29/2017 1100 N. EUTAW ST. RM 505
BENEFIT VEAR BEGINS: 11/05/2017 BALTIMORE, MARYLAND 21201

MAIL APPEAUU ADDRESS ABOVE
OR FAX TO: 410-225-9781

dANICE L MCLEAN DELOATCH
PD BOX 1194
ABINGDDN HD 21009 6194
ISSUE DISCHARGE 1701 RUSSELL STREET LLC
SECTIDN OF LAW 8~1003
DATE DF DETERMINATIDN 11/28/2017 1701 RUSSELL STREET
SPECIALIST ID EUCU1Q BALTIHDRE MD 21230 2024

THE LAST DAY 'ro FILE AN`APPEAL is: 12/13/2°1" '
(IF THIS DECISIDN IS CHANGED ON APPEAL. THE CLAIMANT
WILL BE REQUIRED TD REPAV ANY RESULTING OVERPAYMENT.)

DETERMINATION:

3 THE CLAIMANT WAS DISCHARGED GR SUSPENDED BY THE EMPLDYER, 1701 RUSSELL STREET
ii DN 10/26/2017. THE EMPLD¥ER HAS NOT PROVIDED ADDITIONAL INFDRHATIDN AS

_ REQuEsTEo. _ if
rNsuFFrcri-:NT iNFoRMA'rioN HAs BEEN PREsEN'rEo To snow THAT THE cLAIMANT's /,a'
AcTIoNs coNstTuTED MIscoNnucr m connection wr'rH THE woRK. As A REsuLT, 11' rs

`DETERMINED THAT THE CIRCUMSTANCES SURRDUNDING THE SEPARATIDN DD NDT WARRANT ,
A DISQUALIFICATIUN UNDER SECTION 8-1002 DR B-1003 0F THE MARYLAND UNEHPLD¥MENT
INSURANCE LAW. '

BENEFITS ARE ALLDNED, IF UTHERHISE ELIGIBLE.

APPEAL RIGH'I`S:

IMPORTANTE: Est'a determinaci’on puede afectarlo para recibir sus beneficios del Deseinpleo. Si usted no est'a de
acuerdo con la decision, usted debe apelar inmediatamente. Cont'actese con el Centro de College Park, al
301-313-8000, presione 2.

CLAIMANT AND EMPLOYER: Section 8-508 of the Maryland Unemployment Insurance Law provides the right to
appeal this determination. If you disagree with the decision you may file an appeal. Appeals must be in writing and
explain why you disagree with the decision that was issued. The appeal must be postmarked within (15) days of "date
mailed" above. If the appeal is filed late, the Appeals Division will determine, during the hearing, if the reason for the
late filing is with good cause. A claimant who appeals a determination and remains unemployed must continue to file
timely continued claims for each week. NO LATE CONTINUED CLAIMS WILL BE ACCEPTED. If an appeal
decision results in reversal or modification of this determination, the claimant i§y be paid benefits previously denied or
w be overpaid benefits previously paid.
ona/out 222 inevisso am iuAss) sues 1

 

SEE BACK OF FORM FOR`PROVISIONS"OF'THE `LAW `

SECTION
OF LAW

8"801
8-803
8-804

8-809

8-809

8-901
8-902
8-903

8-910

8"1001

8-1002

8-1002.1

8- 1003

8-1004

8-1005

8-1006

8-`!007

8~1008

8-1009

Case 1:18-cv-03811-.]KB Document 1 Filed 12/11/18 Page 10 of 10

PROVISIONS OF THE LAW REGARDING BENEFITS

The claimant must be totally or partially unemployed through no fault of his/her own.

A claimant must report all earnings for each week heishe files claims for unemployment insurance
benefits.

The dependents allowance is payable only if the claimant provides support for the dependent child
under 16 years of age at the beginning of the claimant's benefit year.

|f the claimant has received benefits for which helshe is found to have been ineligib|e. the Claimant
must repay those benefits |n addition, the amount may be recovered from benefits payable to the
claimant in the future.

if the claimant is found to have knowingly made a false statement or failed to disclose material facts
in order to obtain/increase unemployment benefits he/she will be disqualified for one year. charged a
15% penalty that will be added to the total overpayment amount, and be assessed for 1.5% interest on
the entire overpayment amount, including fraud penalty and interest, and may be prosecuted

The claimant must file a claim for each week of unemployment in accordance with regulations

The claimant must register for work and continue to report and keep his/her registration active.
The claimant must be able to work and available for work and make a reasonable effort to find work.

The claimant who received benefits in a previous benefit year shall not be eligible for future benefits
unless the claimant has worked for an employer and earned vvages equal to ten times hislher new
weekly benefit amount after the beginning of the first of such benefit years.

lf the claimant voluntarily left work without good cause, the claimant may be disqualified from five to
ten weeks or until he/she has become reemployed and earned fifteen times his/her weekly benefit
amount |f a claimant voluntarily leaves work to become seif-emp|oyed, to accompany or join a
non-military spouse in a new locality or to attend an educational institution the claimant will be
disqualified until hefshe has become reemployed and earned fifteen times his weekly benefit amount

lf the claimant was discharged or suspended for gross misconduct connected with the workl the
claimant will be disqualified until he/she becomes reemployed and has earned twenty times his/her
weekly benefit amount on a claim effective prior to 3-6-11. The claimant will be disqualified until
he/she becomes reemployed and has earned twenty-»five times his/her weekly benefit amount on a
claim effective on or after 3-6-11.

|f the claimant was discharged or suspended for aggravated misconduct connected with the` work, the
claimant will be disqualified until he/she has become reemployed and has earned thirty times his/her
weekly benefit amount

lf the claimant was suspended or discharged for misconduct (not gross) connected with the work, the
claimant may be disqualified from five to ten weeks on a claim effective prior to 3-6-11. The
claimant may be disqualified from ten to fifteen weeks on a ciaim effective on or after 3-6-11.

if the ciaimant's unemployment is due to a stoppage of work because of a labor dispute luther than a
lockout) hefshe will be disqualified for the duration of their stoppage of work.

|f the claimant failed, without good cause. to apply for availab|e, suitable work, or to accept such
work when offered to him/her, the claimant may be disqualified from five to ten weeks or until
lie/she becomes reemptoyed and has earned ten times his/her weekly benefit amount

lf the claimant has applied for or is receiving unemployment benefits under the laws of another State
or of the United States, the claimant is not eligible for benefits iri Nlaryland.

|f the claimant is receiving vacation or holiday pay and has a definite return to work date at the time
of separation benefits will be denied or reduced for the week(sl to which the pay applies.

lf the claimant is receiving a pension. annuity, profit sharing. or retirement pay other than Socia|
Security. or any other similar periodic payment based on his/her previous work for a base period
employer, benefits will be denied or reduced.

|f the claimant receives dismissal pay, benefits will be denied or reduced for the week(s) to which the
pay applies

DLLFlI'DLll 222 lREV 3}17 MABS {SIDE 2l

